Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			            DETAIELD ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-11, 13-19 and 20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Raleigh et al., US Pub. No.20140098671.
As to claim 1, Raleigh discloses a method comprising:
 receiving, by a computing server (server 6515 fig.76), one or more criteria for a trigger specified by a message publisher (122 fig,76) and  storing, by the computing server, an automated message specified by the message publisher, the automated message associated with the trigger and comprising a set of instructions (processing trigger notification messages, see fig.76, [0729] to [0734]); 
receiving, by the computing server, a plurality of mobile event notifications from a plurality of network enabled devices, at least one of the mobile event notifications being generated in response to an event associated with one of the plurality of network enabled devices, the at least one of the mobile event notifications comprising an event descriptor describing the event (notification messages are triggered based on trigger conditions, see [0735] to [0739]);
determining, by the computing server, that the event descriptor in the at least one of the mobile event notifications meets the criteria for the trigger and transmitting, by the computing server and based on the trigger, the automated message specified by the message publisher to the one of the plurality of network enabled devices, the automated message causing the one of the plurality of network enabled devices to perform one or more actions based on the set of instructions in the automated message (providing a notification message to the mobile wireless communication device, displaying the provided notification message to a user of the mobile wireless communication device from which further actions can be initiated, see [0740] to [0745]).
As to claim 2, Raleigh discloses the message publisher is a customer of a system for mobile event streaming that operates the computing server (see [0348]). As to claim 3, Raleigh discloses that the automated message transmitted by the computing server comprises a key value pair (see [0493] to [0496]). 
As to claim 5, Raleigh discloses one of the plurality of network enabled devices is a smartphone or an Internet of Things (IoT) device (smart devices, see [0166]).As to claim 6, Raleigh discloses that the event is associated with one or more target types of interaction including one or more: a user opening an application, a user opening a target message, a user closing an application, or a user being inactive for an application for a threshold period (see [0307] to [0309]). As to claim 7, Raleigh discloses the criteria of the trigger correspond to one or more of a number threshold, a time threshold, or a frequency threshold (see [0307] and [0367]). As to claim 8, Raleigh discloses the trigger is a tag trigger, an inactivity trigger, or a first-open trigger (see [0734] to [0739]). 
Claims 9-11 and 13-16 are rejected for the same reasons set forth in claims 1-3 and 5-8 respectively.
Claims 17-18 and 20 are rejected for the same reasons set forth in claims 1, 3 and 5 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raleigh as in above and in view of Johnson et al., US Pub.20150113172.
As to claims 4, 12 and 19, Raleigh does not specifically disclose the automated message transmitted by the computing server is in Java Script Object Notation (JSON) format.  However, Johnson discloses the automated message transmitted by the computing server is in Java Script Object Notation (JSON) format (see [0711]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Johnson’s teaching into the computer system to control messages because it would have established secure connections with first target device 114 and second target device through multiple separate servers.

Conclusion
6.        Claims 1-20 are rejected.
7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


Any response to this action should be mailed to:
Commissioner for patents
P O Box 1450
Alexandria, VA 22313-1450




	/KHANH Q DINH/                        Primary Examiner, Art Unit 2458